Name: Commission Regulation (EEC) No 1162/80 of 8 May 1980 amending Regulation (EEC) No 2300/73 on detailed rules for applying the differential amounts for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5 . 80 Official Journal of the European Communities No L 118 /25 COMMISSION REGULATION (EEC) No 1162/80 of 8 May 1980 amending Regulation (EEC) No 2300/73 on detailed rules for applying the differ ­ ential amounts for colza and rape seed THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 1 . Article 5 of Regulation (EEC) No 2300/73 is replaced by the following Article : 'Article 5 1 . The differential component shall be equal to the effect on the target price of the coefficient expressing the relationship between the currency of the Member State in which the seed originated and the currency of the Member State in which the seed is processed or customs export formalities are completed . 2 . The target price corrective component and the corrective component of the subsidy or the refund shall be equal to the effect on , respectively, the target price , the subsidy or the refund of the coefficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569 /72 . 3 . For the purposes of paragraphs 1 and 2 , the components to be taken into consideration shall be those valid : (a ) on the day on which the application for Part ID of the "Community subsidy" certificate is lodged or, as the ease may be , the day on which customs export formalities are completed , where the subsidy or refund has not been fixed in advance ; (b)  on the day on which the application for Part AP of the "Community subsidy" is lodged , where the subsidy has been fixed in advance , or  on the day on which the application for the advance fixing certificate is lodged , where the export refund has been fixed in advance .' 2 . Articles 6, 8 and 8a are hereby deleted . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (3 ), as last amended by Regulation (EEC) No 852/78 (4 ), and in particular Article 7 thereof, Whereas the differential amounts must take account of the effect of actual exchange rates on the price of seed in the various Member States ; Whereas the differential amounts comprise inter alia a differential component which is equal to the effect on the target price of the relationship between the currency of the Member State in which the seed origi ­ nated and the currency of the Member State in which processing of the seed or customs export formalities are carried out ; Whereas experience has shown that application of the differential component has been a source of some uncertainty for traders ; whereas, therefore , in order to remedy the situation , it is necessary to provide that where the trader concerned has applied for Part AP of the 'Community subsidy' certificate , the differential component may be fixed in advance as well as the other components ; whereas provision should there ­ fore be made to amend Commission Regulation (EEC) No 2300/73 ( 5 ), as last amended by Commission Regu ­ lation (EEC) No 1 234/77 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (-') OJ No L 78 , 30 . 3 . 1979 , p. 1 . ( 3 ) OJ No L 167, 25 . 7 . 1972 , p. 9 . ( «) OJ No L 1 16 , 28 . 4 . 1978 , p. 6 . ( 5 ) OJ No L 236, 24 . 8 . 197 3 , p. 28 . ( 6 ) OJ No L 143 , 10 . 6 . 1 97 "7 , p. 9 . No L 118/26 Official Journal of the European Communities 9 . 5 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1980 . For the Commission Finn GUNDELACH Vice-President